Citation Nr: 0215884	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  00-24 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for patellar syndrome, 
left knee, with traumatic arthritis, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel







INTRODUCTION

The veteran served on active duty from June 1988 to January 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.   


FINDING OF FACT

The veteran's patellar syndrome of the left knee with 
traumatic arthritis results in the equivalent of limitation 
of flexion to 30 degrees.  


CONCLUSION OF LAW

The criteria for a 20 percent rating for the veteran's left 
knee disability have been met.  38 U.S.C.A. §§ 1155; 38 
C.F.R. § Part 4, Diagnostic Codes 5010, 5260 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 Fed. 
Reg. 45,620-32 (Aug.29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

In this regard the veteran was notified of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statement of the case.  In August 2001, the 
RO notified the veteran of VCAA provisions regarding VA's 
duty to notify the veteran about his claim and duty to assist 
the veteran in obtaining evidence to support his claim.  The 
notification letter notified the veteran of information and 
evidence, if any, that the veteran is to provide to VA, and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the veteran.  The RO also notified the 
veteran of his responsibility to help the RO obtain all 
evidence necessary to support the claim by informing the RO 
of relevant medical records not already obtained.  The 
January 2002 supplemental statement of the case provided 
further notification as to VA's duty to assist under VCAA 
provisions.  The record shows that all pertinent evidence has 
been obtained.  The Board finds that the VA has satisfied 
provisions of the VCAA.  Quartuccio v. Princippi, 16 Vet. 
App. 183 (2002)

Factual Background

Service medical records indicate that the veteran was treated 
periodically for left knee complaints during service.  The 
assessment in October 1989 was chondromalacia patella.  In a 
November 1989 record of acute care, which is the last record 
during service containing a pertinent assessment, the 
assessment was degenerative joint disease versus medial 
plica. 

A March 1990 rating decision granted service connection for 
patellar syndrome of the left knee with traumatic arthritis, 
and assigned that disability a zero percent rating under 
Diagnostic Codes 5257-5010.  

The veteran received treatment at private facilities in 1999 
and 2000 for complaints pertaining to his left knee.  The 
June 2000 rating decision increased the assigned rating for 
the patellar syndrome of the left knee with traumatic 
arthritis to 10 percent under Diagnostic Codes 5261-5010 
(formerly 5257-5010).  

The report of a September 2001 VA examination for joints 
shows complaints of left knee pain.  The veteran complained 
of increasing pain, instability, giving way and locking of 
his left knee.  He stated that at rest his pain was 8 out of 
10, and during times of exacerbation his pain was a 10 out of 
10.  The pain was increased with any sort of activity 
including climbing stairs and running.  He stated that he was 
unable to squat due to the severe nature of the pain.  He had 
tried physical therapy, exercises and non-steroid anti-
inflammatory drugs without relief.  He had not had any 
surgical treatment.  He denied any episodes of dislocation or 
subluxation, and had not required the use of any cane, walker 
or crutches.  

On examination, the veteran had a range of motion in his left 
knee of from 0 to 90 degrees.  The examiner stated that this 
corresponded to full extension at 0 degrees, and 90 degrees 
of flexion.  The veteran's muscle strength was 5/5.  The 
examiner noted that the veteran's deep tendon reflexes were 
normal, 2/4, and sensation was also normal.  Collateral and 
crucial ligaments were intact.  McMurray's testing was 
negative.  Lachman testing was negative.  The veteran had no 
swelling or effusion about his left knee at that time.  X-ray 
examination of the left knee demonstrated signs of 
degenerative arthritis including joint space narrowing, 
subchondral cyst and periarticular osteophytes.  

The report indicated that the veteran had a diagnosis of 
degenerative joint disease of the left knee, and that pain 
was 8/10 at rest, and 10/10 during flare-ups.  The examiner 
stated that during flare-ups, the veteran had increased pain, 
increased weakness, excess fatigability as well as 
incoordination.  The examiner opined that these functional 
limitations were approximately 20 percent.  The examiner 
stated that flare-ups occurred 2 to 3 times per week with 
increased activity, which increased pain and decreased range 
of motion by 15 to 20 percent.

VA treatment records dated in 2000 and 2001 reflect treatment 
for the veteran's left knee.  These records show complaints 
of left knee pain and periodic slight locking sensation, and 
reflect impressions pertaining to the left knee including 
degenerative joint disease, osteoarthritis and degenerative 
arthritis.

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

With any form of arthritis, painful motion is an important 
factor of disability.  See 38 C.F.R. § 4.59 (2001).  The 
intent of the rating schedule is to recognize painful motion 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with range of the opposite of the opposite 
undamaged joint.  38 C.F.R. § 4.59.

When evaluating joint disabilities rated on the basis of 
limitation of motion, VA may consider granting a higher 
rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.  The Court has stated, however, that a specific rating 
for pain is not required.  Spurgeon v. Brown, 10 Vet. App. 
194, 196 (1997).

In cases in which entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, as here, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The RO has evaluated the veteran's left knee disability at 
the 10 percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 
5261-5010 (2002).  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved, here, 
Diagnostic Codes 5260 and 5261.  When there is some 
limitation of motion, which, however, would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 (degenerative arthritis), 5010 
(traumatic arthritis).  

Under Diagnostic Code 5260, limitation of knee flexion is 
assigned a 30 percent evaluation when the limitation is to 15 
degrees, a 20 percent evaluation when limitation is to 30 
degrees, and a 10 percent evaluation when limitation is to 45 
degrees.  

Under Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, a 30 percent evaluation when the limitation is to 20 
degrees, a 20 percent evaluation when limitation is to 15 
degrees, and a 10 percent evaluation when limitation is to 10 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.

Normal extension and flexion of a knee are to 0 and 140 
degrees, respectively. 38 C.F.R. § 4.71a, Plate II.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5257, knee 
impairment with recurrent subluxation or lateral instability 
warrants a 10 percent evaluation if it is slight, a 20 
percent evaluation for moderate impairment of the knee and a 
30 percent rating if it is severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257. 

In VAOPGCPREC 23-97, the VA General Counsel stated that when 
a knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion that at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.

The veteran's statements regarding the severity of his knee 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.

The recent VA examination showed that the veteran's primary 
complaint was left knee pain which was rated as 8/10 and 
increased to 10/10 with activity.  This is indicative of 
severe pain.  Additionally, there was some limitation of 
motion with 90 degrees of flexion.  Pursuant to the Deluca 
case the examiner stated that during flare-ups, the veteran 
had increased pain, increased weakness, excess fatigability 
as well as incoordination decreased range of motion by 15 to 
20 percent.  

After reviewing the current findings in conjunction with the 
Deluca case, it is the judgment of the Board that the left 
knee disability results in the equivalent of limitation of 
flexion to 30 degrees.  Thus a 20 percent rating is warranted 
under Diagnostic Code 5260.

However, this same evidence does not support a rating in 
excess of 20 percent.  The record shows that the flare-ups 
occur only 2 to 3 times per week.  Additionally, the VA 
examination showed no swelling, effusion, effusion, locking, 
impairment of strength, or instability.  In view of the 
current range of motion findings, the Board finds that the 
criteria for a 20 percent rating have not been met.  Also, as 
previously indicated instability is not clinically confirmed 
and, thus, a separate rating under Diagnostic Code 5257 is 
not warranted.


ORDER

Entitlement to 20 percent rating for patellar syndrome, left 
knee, with traumatic arthritis, is granted subject to the law 
and regulations governing the payment of monetary benefits. 



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

